DISMISS and Opinion Filed October 10, 2019.




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-19-00680-CV

                              JENNIFER OLSON, Appellant
                                        V.
                                NEVRO CORP., Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-19-03225

                           MEMORANDUM OPINION
              Before Chief Justice Burns, Justice Whitehill, and Justice Schenck
                                 Opinion by Justice Schenck
       Before the Court is appellant’s motion for voluntary dismissal of the appeal.   We

GRANT the motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /David J. Schenck/
                                                 DAVID J. SCHENCK
                                                 JUSTICE

190680F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JENNIFER OLSON, Appellant                          On Appeal from the 134th Judicial District
                                                   Court, Dallas County, Texas
No. 05-19-00680-CV         V.                      Trial Court Cause No. DC-19-03225.
                                                   Opinion delivered by Justice Schenck. Chief
NEVRO CORP., Appellee                              Justice Burns and Justice Whitehill
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that appellee NEVRO
CORP. recover its costs of this appeal from appellant JENNIFER OLSON.


Judgment entered this 10th day of October, 2019.